SCHWELB, Senior Judge,
dissenting in part:
I regret that I am unable to join the opinion of the court. In my view, however, the evidence in this case was insufficient, as a matter of law, to prove beyond a reasonable doubt that Mattete touched the inner thigh (as distinguished from the thigh) of the complainant, N.M. I reach this conclusion because N.M.’s testimony strongly suggests, and arguably even establishes, that Mattete touched her outer thigh, but not her inner thigh. Moreover, the record reveals that nobody — not the prosecutor, not the defense attorney, not the judge, and no witness — ever referred to the inner thigh at all. On the contrary, the case was tried as if it was sufficient for the government to prove that Mattete touched any part of N.M.’s thigh. Thus, one who reads the transcript knows that, according to N.M., Mattete touched her thigh, and probably her outer thigh, but the reader can find no testimony or suggestion that Mattete touched her inner thigh.
The misdemeanor sexual abuse statute defines “sexual contact” as including, inter alia, “the touching ... of the ... inner thigh ... of any person” with the prohibited sexually abusive intent. See D.C.Code § 22-3001(9) (2001). Because the prosecution did not prove a proscribed touching, I would affirm Mattete’s conviction of simple assault1 but reverse his conviction of misdemeanor sexual abuse.
I.
In my opinion, the government’s theory — first articulated in its brief on appeal — that Mattete touched N.M.’s inner thigh is demonstrably contrary to the evidence at trial. Not only is there no proof that Mattete touched the complainant’s inner thigh, there is persuasive and arguably compelling evidence that, at least while engaging in the conduct described by N.M., he did not touch it at all.
Repeatedly, N.M. testified that Mattete moved his hand from her knee up her thigh, attempting to pull her skirt. Specifically, according to the complainant, Mat-tete was “trying to pull my skirt” by what the trial judge described as “that little clasp or whatever.” The clasp, N.M. stated, was located “[o]n the side.” Therefore, as N.M. explicitly explained in response to the judge’s inquiry, Mattete was “rubbing on my leg” and “trying to pull my skirt ... from the side.” As a matter of simple anatomy, the route from the knee to a clasp located “on the side” travels up the thigh and eventually up the outer thigh until the ultimate destination, i.e., the side, has been reached. This scenario presents a striking contrast to Carter v. United States, 826 A.2d 300 (D.C.2003), in which *119the defendant was attempting to push his hand through the complainant’s clenched legs towards her vagina — a route which necessarily passed along the inner thigh.
It is true that at trial, N.M. made an “in-court” demonstration of Mattete’s abusive actions. As the majority appropriately acknowledges, however, “this case was made significantly more difficult to review because the prosecutor failed to describe the demonstration fully for the record and the trial court did not insist that the prosecutor do so.” Ante, maj. op., note 6. The prosecutor’s failure to do what the majority correctly explains that he should have done leaves us with no information regarding whether Mattete touched N.M.’s inner thigh except for her testimony that Mat-tete’s hand went from her knee to the clasp at the side.
Under these circumstances, I cannot agree with the government’s assertion, in this court, that the prosecution proved a touching of the inner thigh beyond a reasonable doubt. In fact, the trial prosecutor had it right when he told the court, in closing argument, that Mattete “put his hand on her left thigh, and ran his hand up her left thigh, toward her side.” (Emphasis added.) The prosecutor further told the court that the defendant “began rubbing his hand on her left thigh and grasping at the clasp on her skirt.” (Emphasis added.) It is undisputed that the clasp was, as N.M. put it, “on the side.” It is inconceivable that the prosecutor would have argued in this way if he had realized, at the time he presented his closing argument, that it was incumbent upon the government to prove that Mattete touched N.M.’s inner thigh. Indeed, the prosecutor’s argument tended to show the opposite — that Mattete touched N.M.’s outer thigh.
As the majority correctly points out, ante p. 115, we must “view the evidence in the light most favorable to the government, recognizing the province of the trier of fact to weigh the evidence, determine the credibility of the witnesses and to draw reasonable inferences from the testimony.” (Citations omitted.) This principle has little if any bearing on this case, however, for in concluding that reversal is required, I am accepting as true every word that N.M. uttered. In fact, it is N.M.’s testimony that establishes the failure of the government to prove with “near certitude,” Rivas v. United States, 783 A.2d 125, 133 (D.C.2001) (en banc) (quoting Jackson v. Virginia, 443 U.S. 307, 315, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979)), that Mattete touched her inner thigh.2
II.
The majority states, and I agree, that “the trial court’s judgment comes before us with a presumption of correctness.” See, e.g., Cobb v. Standard Drug Co., 453 A.2d 110, 111 (D.C.1982). The majority goes on to state, however — and with this I do not agree — that
[bjecause the trial court’s judgment comes before us with a presumption of *120correctness, and there is no evidence that the parties and the court were unaware of the requirement that there be a touching of the inner thigh when the complainant made her in-court demonstration, we are satisfied that the evidence, viewed in the light most favorable to the government, was sufficient to sustain Mattete’s conviction.
Ante, maj. op. p. 116 (emphasis added). In my opinion, the evidence is overwhelming that the parties were unaware — or, at the very least, failed completely to focus upon — the requirement in the statute that the defendant must be shown to have touched the victim’s inner thigh.
As I have noted, the prosecutor could hardly have made the closing argument that he did — “r[u]n his hand up her left thigh, toward her side” — if the “inner thigh” provision had even crossed his mind. During the trial, the prosecutor used the term “thigh,” without “inner,” at least seven times, and he never mentioned the inner thigh at all. But the prosecutor was not alone. The trial judge used the term “thigh” at least four times and the term “leg” at least ten times, but likewise never made a single reference to an inner thigh throughout the entire proceeding. The defense attorney never used the term either. If the court and counsel had been aware of, and had focused upon, the inner thigh requirement, then it is surely inconceivable that the statutory term would not have appeared in the transcript even once, especially when N.M.’s description of what Mattete did pointed away from any notion that he touched N.M.’s inner thigh. The statistical chance that on so numerous occasions, the participants in the trial used the terms “leg” or “thigh” (when they really meant “inner thigh,” the term used in the statute) is surely close to nil. Therefore, in my judgment, the presumption that the court (and, one would hope, the attorneys) were aware of the elements of the offense has been persuasively rebutted, if not conclusively dismantled, by the numerous references by court and counsel alike to the “thigh” and to the “leg” without any mention at all of the “inner thigh.”
Theoretically, the case might be remanded to the trial court for further findings, especially with respect to the path that Mattete’s hand took during the in-court demonstration. Cf. Carter, 826 A.2d at 309-10 (concurring opinion). The trial judge, however, has retired, and, in any event, this case is quite unlike Carter, in which the defendant’s hand necessarily touched the victim’s inner thigh en route to her vagina. Under the Double Jeopardy Clause, the government only has a single opportunity to present evidence sufficient to support a guilty verdict. Burks v. United States, 437 U.S. 1, 16, 98 S.Ct. 2141, 57 L.Ed.2d 1 (1978). Accordingly, I would reverse Mattete’s conviction for misdemeanor sexual abuse and remand the case to the trial court with directions to enter a judgment of acquittal. I would affirm Mattete’s conviction for simple assault.

. I have no difficulty in voting to affirm Mat-tete’s conviction of simple assault. First, Mattete’s argument regarding this conviction consists of just over six lines in his brief, without citation of authority. Accordingly, Mattete has at least arguably waived the point. See Bardoff v. United States, 628 A.2d 86, 90 n. 8 (D.C.1993). Assuming, arguendo, that the claim has been preserved, “the proscribed act — the actus reus — of non-violent sexual touching assault can be less intimate than the behavior forbidden in the sexual abuse offense.” Mungo v. United States, 772 A.2d 240, 246 (D.C.2001). Viewing the record, as we must, in the light most favorable to the prosecution, the evidence was sufficient to satisfy each element of non-violent sexual touching assault, as set forth in Mungo.


. The majority responds as follows to N.M.'s testimony that Mattete’s hand moved from her knee to the clasp at the side:
While that testimony explicitly established that the appellant touched the complainant’s outer thigh, it also raised a reasonable inference that he also touched the inner thigh, especially given the complainant’s testimony that appellant was rubbing all the way up her leg.
But the inner thigh was not mentioned, and I respectfully disagree with the majority's view that silence on the subject rendered the inference reasonable. Although it is possible that at some point not described in the testimony, Mattete touched N.M.’s inner thigh as well as her outer thigh, this is a very far cry indeed from proof beyond a reasonable doubt.